Citation Nr: 1023767	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture.

2.  Entitlement to service connection for reactive arthritis 
(also known as Reiter's Syndrome), to include disabilities of 
the bilateral shoulders, bilateral hips, bilateral knees, and 
bilateral ankles.

3.  Entitlement to service connection for bilateral uveitis.

4.  Entitlement to service connection for a low back 
disability, claimed as ankylosing spondylitis.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD), to include as secondary to reactive 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 2002 to May 2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.  The May 2007 denial was 
a reconsideration of an April 2007 decision by the Nashville 
RO.

The Veteran testified at an April 2010 personal hearing held 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  The American Legion 
appeared at the hearing on behalf of the Veteran; however, 
the file reflects a currently effective appointment of 
representative in favor of the Veterans of Foreign Wars of 
the United States.

The issues have been recharacterized as above to better 
reflect the evidence of record and the Veteran's allegations.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for further development in compliance with 
VA's duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Right Ankle, Uveitis, and Reactive Arthritis

Upon the filing of the Veteran's claim for benefits in July 
2006, VA's Records Management Center (RMC) processed an 
automatic request for the Veteran's service treatment 
records.  System records show that the records were "in 
transit" to the RO as of August 2, 2006.  However, they did 
not arrive.  The RO requested a physical search for the 
records and confirmation that they had been shipped in 
September 2006; RMC replied in October 2006 that the records 
could not be located, but would be sent if found in the 
future.  The RO followed up with the RMC in November 2006, 
but the records remained missing.

The RO informed the Veteran that his records were missing in 
February 2007 correspondence, and requested that he provide 
any copies in his possession, or alternate records.  The 
Veteran was able to fax copies of numerous service treatment 
records to the RO in April 2007; these records focus almost 
exclusively on 2005 and his medical evaluation board prior to 
separation from service.

The Veteran's claims of service connection, however, hinge on 
the period prior to 2005.  The Veteran has alleged a hairline 
fracture of his right ankle in 2003, with physical therapy in 
2004.  The evidence of record does not include this period.  
The RO should take steps on remand to obtain treatment 
records or alternative records prior to 2005, to include 
asking the Veteran for additional records in his possession.

Similarly, the claims of service connection for uveitis and 
reactive arthritis, as well as a psychiatric condition 
secondary to such, depend on verification of the factual 
scenario set forth by Dr. DRL in his October 2006 opinion.  
Dr. DRL considered the Veteran's allegations that he had a 
precursor dysentery infection in service immediately prior to 
the onset of his uveitis and joint symptoms.  Such infection 
was then a trigger for the reactive arthritis, which would 
otherwise not have manifested.  In other words, if not for 
the infection in service, the Veteran's disabilities would 
not have occurred.  Dr. DRL's opinion strongly supports a 
grant of service connection for the HLA-B27 related 
disabilities, but only if the timeline he relies upon can be 
supported.

Service medical records currently associated with the file, 
while referring to gastrointestinal complaints and Chlamydia 
exposure, either of which could have been a "trigger 
condition," show that such occurred only after the initial 
manifestations of eye problems in February 2005.  There are 
passing references to older bouts, but these are not 
adequately described or dated in the records to allow a 
determination as to whether they are "triggering 
conditions."  On remand, the RO should take steps to obtain 
treatment records or alternative records prior to 2005, to 
include asking the Veteran for additional records in his 
possession, in order to accurately set the timeline of 
infections.

The Board stresses, particularly in light of the apparent 
loss of service treatment records, that lay evidence from the 
Veteran or others familiar with the circumstances of his 
service, may suffice to show the presence of a precursor 
infection.

B.  Low Back Disability

The issue of service connection for a low back disability is 
intertwined with the issue of service connection for reactive 
arthritis.  The same issues regarding the occurrence of a 
"trigger condition" also apply here, but additionally, the 
record contains some conflict over the current diagnosis.  
Service records show ankylosing spondylitis, while current 
records list retrolisthesis and pars interarticularis as 
diagnoses.  It is unclear from the March 2007 VA examination 
whether there is a relationship between the various diagnoses 
or not.  Further, no medical opinion on the etiology of the 
current diagnosis was requested.  On remand, a new spine 
examination must be obtained to clearly identify the current 
disability, and to obtain a reasoned medical opinion as to 
whether it is related to service.

C.  Psychiatric Disorder Other Than PTSD

Similarly, service connection of a psychiatric disorder other 
than PTSD is intertwined with a determination of whether the 
orthopedic disabilities it is alleged to be secondary to are, 
in fact, service connected.

Further, the two VA examinations of record reach opposing 
conclusions.  One diagnoses an adjustment and anxiety 
disorder, while another diagnoses PTSD.  An examination is 
required to resolve this conflict, to determine whether there 
are, in fact, multiple psychiatric disabilities present.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Take appropriate steps to obtain 
complete service treatment records, 
including renewed requests for records 
from RMC.  A PIES request should also be 
made.  

AFTER making requests for records from 
official sources, VA must contact the 
Veteran and request that he provide copies 
of all service treatment records in his 
possession, particularly those prior to 
2005.  He should additionally be informed 
of the usefulness of alternative records, 
to include lay statements, documenting 
gastrointestinal, urinary tract and 
orthopedic problems prior to February 
2005.  He should be specially asked for 
verification of a 2003 right ankle 
fracture and a 2004 gastrointestinal 
infection.

2.  After completing the development 
required in Paragraph (1), schedule the 
Veteran for a VA spine examination.  The 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should clearly identify all 
current disabilities of the low back, and 
should opine as to whether such are at 
least as likely as not caused or 
aggravated by service.  The examiner 
should specifically state whether any 
current diagnosis is associated with 
reactive arthritis, is a manifestation of 
HLA-B27 triggered by a precursor 
infection, or is unrelated to any disease 
or injury in service.  A full and complete 
rationale for all opinions expressed must 
be provided.

3.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all currently diagnosed psychiatric 
disorders, and should opine whether it is 
at least as likely as not that such are 
related to a service connected disease or 
disability.  All manifestations and 
symptoms of psychiatric disability/ies 
must be described.  A full and complete 
rationale for all opinions expressed must 
be provided.

4.  The RO should review the claims file 
to ensure that the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any of the benefits sought 
remain denied, the RO should issue an 
appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



